ORDER
PER CURIAM.
John Methfessel (“Appellant”) appeals from a judgment entered upon his conviction of Escape from Confinement in violation of Section 575.210 RSMo (1994) following a jury trial in the Circuit Court of St. Francois County. On appeal, Appellant argues that the trial court plainly erred and abused its discretion (1) by failing to appoint a different attorney to represent Appellant, (2) in admitting evidence of the knife allegedly found near Appellant and (3) in denying Appellant a new trial after he said that jury members saw him in shackles.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s actions do not constitute plain error under Rule 30.20. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).